         Case 4:20-cv-05272-SBA Document 29 Filed 04/01/21 Page 1 of 1



 1

 2                              UNITED STATES DISTRICT COURT
 3                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
 4                                      OAKLAND DIVISION
 5

 6 VALERIE J. TWINN,                                    Case No: 20-cv-05272 SBA
 7                 Plaintiff,                           CONDITIONAL DISMISSAL
                                                        ORDER
 8         vs.
 9 TARGET CORPORATION,

10                 Defendant.
11
            Having received notice of the settlement of the action, see Dkt. 28, and it appearing
12
     that no issue remains for the Court’s determination,
13
            IT IS HEREBY ORDERED THAT this action and all claims asserted herein are
14
     DISMISSED. All scheduled dates are VACATED. In the event that the settlement is not
15
     realized, any party may move to reopen the case and a case management conference will be
16
     reset, provided such motion is filed within sixty (60) days of the date this order is filed.
17
            IT IS SO ORDERED.
18
     Dated: April 1, 2021
19                                                      ______________________________
20                                                      SAUNDRA BROWN ARMSTRONG
                                                        Senior United States District Judge
21

22

23

24

25

26

27

28
